
	
		I
		111th CONGRESS
		1st Session
		H. R. 2905
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mr. Moran of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  first-time homebuyer tax credit and to modify the credit by repealing the
		  first-time homebuyer requirement and waiving recapture.
	
	
		1.Short titleThis Act may be cited as the
			 Homebuyer Tax Credit Expansion Act of
			 2009.
		2.Modification of
			 first-time homebuyer credit
			(a)Repeal of
			 first-time homebuyer requirement
				(1)In
			 general
					(A)Subsection (a) of
			 section 36 of the Internal Revenue Code of 1986 is amended by striking
			 who is a first-time homebuyer of a principal residence and
			 inserting who purchases a principal residence.
					(B)Subsection (c) of
			 section 36 of such Code is amended by striking paragraph (1) (defining
			 first-time homebuyer) and by redesignating paragraphs (2), (3), (4), and (5) as
			 paragraphs (1), (2), (3), and (4), respectively.
					(2)Conforming
			 amendmentThe heading for section 36 of such Code is amended by
			 striking First-time.
				(b)Waiver of
			 recapture
				(1)In
			 generalSection 36 of such Code is amended by striking subsection
			 (f) and by redesignating subsections (g) and (h) as subsections (f) and (g),
			 respectively.
				(2)Conforming
			 amendmentSubsection (f) of section 36 of such Code (as
			 redesignated by this section) is amended by striking subsection (c) and
			 (f)(4)(D) and inserting subsection (c).
				(c)ExtensionSubsection
			 (g) of section 36 of such Code (as redesignated by this section) is amended by
			 striking December 1, 2009 and inserting January 1, 2012.
			(d)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to residences purchased after the date of the
			 enactment of this Act.
				(2)Subsection
			 (b)The amendments made by
			 subsection (b) shall take effect as included in the enactment of section
			 3011(a) of the Housing Assistance and Tax Relief Act of 2008.
				
